Citation Nr: 1727605	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to January 1985.  He was discharged under other than honorable conditions.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

When this matter was previously before the Board in July 2016, the Board remanded the appeal for additional development.  A review of the record shows that while substantial efforts were made to comply with the remand directives, the VA could not reach the Veteran, and the Veteran did not attend his scheduled exam.  From review of the record, it appears that all mail sent to the Veteran, including the previous remand has been returned and that the Veteran's phone number has been disconnected.  "In the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (Vet. App. 1993).  However, since the following decision constitutes a full grant of benefits, the Board need not address the implications of the Veteran not keeping the VA aware of his address, and the quality of the notice the VA provided to the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is entitled to outpatient treatment for teeth #9 and #10 as a result of in-service trauma.


CONCLUSION OF LAW

The criteria for service connection for a noncompensable dental disorder for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility) have been met. 38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.303, 3.381, 4.150, 17.161 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment.  Because of the in service trauma resulting in fractures to teeth #9 and #10, the Board finds that the Veteran is entitled to service connection for a noncompensable dental disability for purposes of receiving VA outpatient dental treatment.  

The Veteran was discharged under other than honorable conditions.  A November 1985 Administrative Decision from the VA RO in Louisville, Kentucky determined that the veteran was eligible for health care benefits under the provisions of 38 U.S.C.A. § 17 et seq.  However, this RO determination does not resolve the Veteran's case, because while generally eligible, for treatment, the specific disorder must still be related to the Veteran's service.  

The laws describing the provision of VA hospital, nursing home, domiciliary and medical care for veterans are contained in 38 U.S.C.A. §§ 1701 to 1754, or "Chapter 17." 

The health-care and related benefits authorized by Chapter 17 shall be provided to certain former service persons with administrative discharges under other than honorable conditions, for any disability incurred or aggravated during active military, naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  With certain exceptions such benefits are furnished for any disability incurred or aggravated during a period of service that is terminated by a discharge under other than honorable conditions.  However, such benefits may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12(c) applies. 38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility, the same criteria will be used as are applicable to determinations of  "service incurrence" and "in line of duty" when there is no character- of-discharge bar.  38 C.F.R. § 3.360  (c).

The November 1985 RO decision noted that the Veteran did not have a discharge under 38 C.F.R. § 3.12(c) or a "bad conduct discharge."  Therefore determination of whether the Veteran is eligible to receive VA medical care for his dental condition turns on whether it was incurred in or aggravated during his military service.  

To resolve this issue, the Board turns to the specific evidence in the case file.  With respect to medical evidence, the Veteran underwent a VA dental examination in April 2015 where the examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner went on to provide a rationale where he indicated that teeth #9 and #10 both have fractured due to trauma.  The examiner noted that the only basis for determining when this trauma occurred was the Veteran's report of the trauma since Dental Service Treatment Records and private records were unavailable.  

With respect to the Veteran's reports of his injuries, the Veteran sent in correspondence where he described how he was hit in the mouth in the process of loading tubes that formerly held tank rounds.  See October 2005 Correspondence.  Specifically, the Veteran recounted how his two front teeth were broken when a fellow service member inadvertently hit the Veteran in the mouth while attempting to pass the tube to him.  Id.  The Veteran is competent to report regarding when his teeth got injured since this kind of injury is observable without medical training.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As reported by the examiner, the Veteran's report is consistent with the April 2015 VA medical examination.  The VA examiner noted that teeth 9 and 10 had fractured due to trauma, and the Veteran reports that his two front incisors were fractured due to trauma while in service.  Under the Universal Numbering system, the two front incisors correspond to teeth 9 and 10.  See Tooth Number Diagram, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1306 (32nd ed. 2012).  

Based upon the medical examination and the Veteran's report, the Board finds that the Veteran's dental disability consisting of fractured teeth 9 and 10 occurred while in active service.  

While this fulfills the requirements for VA medical care as outlined above, the Veteran must still meet the requirement for service-connection for dental care set out in VA regulations.  

In regard to claims for service connection for a dental disability, the governing regulations provide that under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment under 38 C.F.R. § 17.161.  The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related. Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Based on class II(a) of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R.
 § 17.161(c).  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).

The Board has already determined that the Veteran's fractured #9 and #10 tooth disability resulted from an in-service event.  The only question now is whether this constitutes a "service trauma" as required for class II(a) status.  In that regard, the Board notes that the Court of Appeals for Federal Claims has held that "'service trauma' in 38 U.S.C. § 1712 (a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. June 7, 2010).  

Based on the Veteran's report of how the trauma to his teeth occurred, the Board finds that this constituted a service trauma.  Accordingly, the Board finds that the Veteran is entitled to outpatient treatment for teeth #9 and#10 as a result of service trauma.  

ORDER

Service connection for a noncompensable dental disability for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility), for teeth #9 and #10 is granted.


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


